Citation Nr: 1610353	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's low back disability.  In April 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.  In his September 2009 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board.  In a statement received in December 2009, he withdrew such request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Veteran's service-connected low back disability has throughout been identified as degenerative joint disease (DJD) of the lumbosacral spine, currently rated under Diagnostic Code (Code) 5237-5242 for lumbosacral spine strain and degenerative arthritis.  Since, at least, the time of a September 2007 MRI, the Veteran has been shown to have lumbosacral disc disease (IVDS).  The RO has not specifically addressed whether the disc disease is part and parcel of the service-connected back disability entity (there is nothing in the record to indicate it would not be).  Significantly IVDS is rated under Code 5243, which provides for the rating under alternative criteria based on incapacitating episodes.  

Furthermore, since at least 2007, the Veteran has been found to have neurological manifestations associated with his low back disability.  Specifically, he was found in April 2008 to have sciatica symptoms in his right lower extremity (albeit not since), radiculopathy symptoms in his left lower extremity, and weakness throughout.  It does not appear that the AOJ has considered the possibility of separate neurological ratings for neurologic abnormalities as provided in Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (Formula).  It appears that a more thorough neurological evaluation is necessary for a proper adjudication of that possibility.  

Finally, the Veteran's claim was received in March 2008 and the evaluation period begins in March 2007 and extends to the present.  All records of evaluation and treatment that he has received for his back and neurological symptoms during that period are pertinent evidence in the matter that must be secured.  Any records of private treatment cannot be obtained without his cooperation.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected low back disability and any associated neurological manifestations from March 2007 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should  secure for the record complete clinical records of the evaluations and treatment from all  providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his low back disability (and any related neurological manifestations).  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, with notation of any further limitations due to factors such as pain, fatigue, incapacitating episodes, etc., as well as testing to ascertain the presence, nature and severity of any/all related neurological manifestations).  All findings should be described in detail.  The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim, to include consideration of a separate rating for neurological manifestations if such are reported.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

